Mr. Justice Brown delivered the opinion of the court. Abstract of the Decision. 1. Sales, § 329*—when evidence shows personal liability of officer of corporation for purchase price. In an action to recover a balance due upon the purchase price of an engine sold by plaintiff to defendant, the defense being that the engine was purchased by a corporation of which defendant was secretary, held that the shipment and letters written by defendant and signed by him in the name of the corporation in negotiating for the purchase showed a personal liability to pay for the engine, that plaintiff was not estopped to claim that defendant was personally liable, and that a judgment for plaintiff was sustained by the evidence. 2. Contracts, § 211*—personal liability of officer signing in name of a corporation. The fact that a letter negotiating for the purchase of property was signed in the name of a corporation by its secretary does not detract from the secretary’s personal obligation recognized not only in the contents of the letter but even in its form, the letter being characterized by the use of the first person singular throughout.